testimony and evidence. He also argues that dismissal is mandated due to
                the violation of his right to a speedy trial; there was insufficient evidence
                to support the convictions for first-degree murder, burglary, and robbery;
                the district court erroneously instructed the jury on robbery and the
                presumption of innocence; and the convictions for possession of stolen
                property violate the Double Jeopardy Clause. Wilcock contends that these
                errors, cumulatively, are sufficient to warrant a new trial.
                Todd House's testimony
                            Wilcock asserts that the district court erred when it denied his
                motion to exclude Todd House's testimony and subsequently allowed
                House to testify at trial. According to Wilcock, the district court should
                have excluded House's testimony based on the attorney-client privilege,
                because (1) House and Wilcock had an attorney-client relationship, (2)
                Wilcock reasonably believed that he was consulting with an attorney, and
                (3) Wilcock sought and received legal services from House.
                            We review de novo a lower court's decision regarding the
                proper scope of the attorney-client privilege.    Las Vegas Sands Corp. v.
                Eighth Judicial Dist. Court, 130 Nev. Adv. Op. 69, 331 P.3d 905, 910
                (2014).
                            Here, both parties acknowledge that House is not an attorney
                authorized to practice law. Accordingly, the attorney-client privilege could
                only protect confidential communications between Wilcock and House if
                Wilcock held a reasonable belief that House was an attorney authorized to
                practice law. See NRS 49.065; NRS 49.095.
                            Essentially, Wilcock argues that he believed that House was
                an attorney because House so informed him. However, this argument only
                shows that Wilcock believed that House was an attorney, not that such a
                belief was reasonable.    See Strong v. State, 773 S.W.2d 543, 549 (Tex.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                       Crim. App. 1989) (holding that invoking the attorney-client privilege
                       "requires more than a mere belief that the individual consulted is a
                       licensed attorney; that belief must be 'reasonable").
                                   To determine whether Wilcock's belief was reasonable, we
                       would need evidence of the characteristics of an attorney-client
                       relationship. None exist. Wilcock failed to support his assertion with any
                       evidence that, for example, House informed Wilcock that he had attended
                       a certain law school, that he was licensed in a certain jurisdiction, or that
                       he practiced in a certain area of law. Wilcock's contention that House
                       provided legal services is also belied by the record. House testified that he
                       never reviewed any of the documents or pleadings in Wilcock's case.
                                   Moreover, House's description of the conversations between
                       himself and Wilcock (wherein Wilcock made hypothetical statements and
                       spoke in the third person) similarly demonstrate that Wilcock did not
                       reasonably believe that an attorney-client relationship existed. Lastly,
                       Wilcock could not have reasonably believed that House could have
                       represented him because at the time of their conversations House was
                       incarcerated at CCDC awaiting sentencing for felony convictions.
                                   We therefore conclude that Wilcock failed to prove that he
                       reasonably believed that House was an attorney and, consequently, the
                       attorney-client privilege does not protect Wilcock's communications with
                       House. Accordingly, we conclude that the district court properly admitted
                       House's testimony at trial.
                                   Wilcock additionally argues that the court erred by failing to
                       conduct an evidentiary hearing before denying his motion to exclude
                       House's testimony. Wilcock did not request an evidentiary hearing or
                       object to the district court's denial of his motion without having conducted
                       an evidentiary hearing. Therefore, we review for plain error.             See
SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    ca4C41D
                Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122, 1129 (2009).
                While the Eighth Judicial District Court Rules allow a criminal defendant
                to file motions in limirte, see EDCR 3.28, evidentiary hearings are not
                required as a matter of course, Cohen v. United States, 378 F.2d 751, 760
                (9th Cir. 1967). At the hearing on Wilcock's motion, the district court
                determined that even if the district court accepted Wilcock's assertions as
                true, his mistaken belief was not reasonable. Therefore, because the court
                found that there was not a dispute regarding any fact underlying its
                decision, we conclude that the court was not required to conduct an
                evidentiary hearing.
                Admitted evidence
                             Wilcock argues that the district court erred by admitting
                certain evidence, including words from his cellular phone's user text
                dictionary and the tables of contents from several books Wilcock owned.
                             A district court's decision to admit evidence is reviewed for an
                abuse of discretion. See Holmes v. State, 129 Nev. Adv. Op. 59, 306 P.3d
415, 418 (2013). The district court has considerable discretion to admit
                evidence and its determination will only be reversed if it is manifestly
                wrong. Id.
                             The dynamic text dictionary from Wilcock's cellular phone
                             Wilcock argues that the words from the dynamic text
                dictionary of his cellular phone, without context, were irrelevant, unfairly
                prejudicial, and invited speculation.
                             Because the State claims that Wilcock entered the words into
                the phone, and thereby the phone's dictionary, it must provide
                authentication that Wilcock authored the words typed into the phone. See
                NRS 52.015. In Rodriguez v. State, 128 Nev. Adv. Op. 14, 273 P.3d 845,
                849 (2012), we held that "when there has been an objection to
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                   admissibility of a [cellular] text message, the proponent . . . [must] provide
                   sufficient direct or circumstantial corroborating evidence of authorship in
                   order to authenticate the text message as a condition precedent to its
                   admission" (citations omitted). We based our conclusion on the reasoning
                   that 'cellular telephones are not always exclusively used by the person to
                   whom the phone number is assigned.' . . . Thus, some additional evidence,
                   'which tends to corroborate the identity of the sender, is required."      Id.
                   (quoting Commonwealth v. Koch, 39 A.3d 996, 1005 (Pa. Super. Ct. 2011).
                               In this case, the authorship of the phone's dictionary listings is
                   as unclear as the authorship of the text messages in Rodriguez. The State
                   did not present any evidence that Wilcock was the person who entered the
                   words into his phone; it merely established that the words in the
                   dictionary were at one time entered into the phone by "the user." But the
                   State did not establish the user's identity for any given entry. Likewise,
                   the State did not offer the circumstantial evidence suggested in Rodriguez,
                   such as "the context and content of the text."     Id. at 849. We therefore
                   conclude that the district court abused its discretion by admitting this
                   evidence without sufficient authentication.
                               Nevertheless, we conclude that the district court's error was
                   harmless beyond a reasonable doubt.        See Cortinas v. State, 124 Nev.
1013, 1023-24, 195 P.3d 315, 322 (2008) (holding that constitutional trial
                   errors occurring during the presentation of the case to the jury may be
                   reviewed for harmless error). The words were used to show that Wilcock
                   may have researched murder methods on his phone. This proof could just
                   as easily have been established by the books found in Wilcock's home or
                   the books on his computers. Therefore, the trial court's error does not
                   merit reversal.   See id. 1027, 195 P.3d 324 (error is harmless where "it

SUPREME COURT
      OF

    NEVADA
                                                          5
(0) 1947A 4.0140
                     appears beyond a reasonable doubt that the error complained of did not
                     contribute to the verdict obtained" (internal quotations omitted)).
                                 The Anarchist Cookbook and The CIA Book of Dirty Tricks
                                 Wilcock argues that the court violated his rights under the
                     First, Sixth, and Fourteenth Amendments when it admitted portions of
                     The Anarchist Cookbook and The CIA Book of Dirty Tricks.        He contends
                     that the books contain prejudicial and irrelevant material. Wilcock also
                     asserts that the prosecution used the books as improper character
                     evidence.
                                 Generally, evidence is admissible if it is relevant. NRS
                     48.025. Evidence is relevant if it has "any tendency to make the existence
                     of any fact that is of consequence to the determination of the action more
                     or less probable than it would be without the evidence." NRS 48.015.
                     However, relevant evidence "is not admissible if its probative value is
                     substantially outweighed by the danger of unfair prejudice, of confusion of
                     the issues or of misleading the jury." NRS 48.035(1).
                                 We have previously held that books that are relevant are
                     admissible. See Surianello v. State, 92 Nev. 492, 502, 553 P.2d 942, 948-
                     49 (1976) (upholding admissibility of one book due to its relevance in
                     establishing defendant's proximity to crime scene, but relevance of
                     another book questionable when used to show motive or intent to commit
                     certain acts). Further, other courts have held that           The Anarchist
                     Cookbook is admissible to show that a defendant was capable of
                     committing the crime at issue. See, e.g., People v. Mertz, 842 N.E.2d 618,
                     654 (Ill. 2005) ("The defendant's possession of Pipe and Fire Bomb Designs
                     and The Anarchist's Cookbook is sufficiently related to defendant's act of
                     arson to support admission."); State v. Adamson, 665 P.2d 972, 982 (Ariz.
                     1983). And the Ninth Circuit, in United States v. Ellis, 147 F.3d 1131,
SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1907A    42/40
                1135-36 (9th Cir. 1998), noted that The Anarchist Cookbook may be
                relevant to show intent, specifically, intended use of a weapon.
                            Here, giving due deference to the district court, the books
                appear to be relevant to whether Wilcock possessed the capability to start
                the fire in LaCella's condominium and to cover up his acts, as the books
                contain information on how to start fires without getting caught.
                Although the books contain other content that may be prejudicial, the
                books were not admitted into evidence in their entirety; only the tables of
                contents were admitted. In that sense, this case is similar to Holmes, 129
                Nev. Adv. Op. 59, 306 P.3d at 420, where this court stressed that the
                admission of only a single, relevant stanza of a song, with a proper
                limiting instruction, alleviated the prejudice that could have been caused
                by admitting the entire song. Therefore, we conclude that the district
                court did not abuse its discretion by admitting portions of the books.
                Other issues
                            We have reviewed Wilcock's remaining claims and conclude
                that none of them warrant reversal.
                               Wilcock claims that the district court erred in denying his
                motion for dismissal due to a violation of his right to a speedy trial. We
                conclude that dismissal was not warranted because a five-month delay due
                to a congested court calendar is not presumptively prejudicial and Wilcock
                failed to demonstrate the type of prejudice that the rule is intended to
                prevent. See Barker v. Wingo, 407 U.S. 514, 530-32 (1972) (discussing the
                necessary considerations in a claim of violation of the right to speedy
                trial).
                               Wilcock also asserts that insufficient evidence existed to
                support his convictions for first-degree murder, burglary, and robbery.
                Wilcock's argument is actually an argument against the jury's
SUPREME COURT
       OF
   NEVADA
                                                      7
  I.947A
                interpretation of the evidence and the jury's inferences based upon the
                evidence. Because the jury may make inferences based upon the evidence,
                Wilcock's argument lacks merit. See State v. Green, 81 Nev. 173, 176, 400
P.2d 766, 767 (1965).
                               Wilcock next argues that the district court instructed the jury
                that robbery was a general intent crime when robbery should instead be a
                specific intent crime. Therefore, Wilcock argues the district court's
                instruction was erroneous. Wilcock thus urges this court to overrule
                Litteral v. State, 97 Nev. 503, 634 P.2d 1226 (1981), disapproved of on
                other grounds by Talancon v. State, 102 Nev. 294, 301, 721 P.2d 764, 768-
                69 (1986), and its progeny. Because Wilcock does not present any novel
                argument to persuade us that we should overturn Litteral, and because
                the district court properly instructed the jury, we affirm the trial court's
                instruction.
                               Further, Wilcock also objected to the court's presumption of
                innocence instruction because the jury was not instructed as to which
                elements were material. We have steadfastly affirmed the instruction
                language that the district court used in the instant case for the
                presumption of innocence, see, e.g., Nunnery v. State, 127 Nev. Adv, Op.
                69, 263 P.3d 235, 259-60 (2011), and we therefore conclude that the
                district court did not abuse its discretion in its instruction.
                               Wilcock additionally asserts that his "rights to due process of
                law, equal protection, a fair trial and right against Double Jeopardy were
                violated by the district court's imposition of sentences for two counts of
                possession of stolen property." Because the district court convicted and
                sentenced Wilcock for robbery, he claims that he should not be convicted
                and sentenced for possessing the very same property. A conviction for
                robbery requires proof of force or the threat of force, which is not required
SUPREME COURT
        OF
     NEVADA
                                                        8
<01 1947A
                for a conviction for possession of stolen property.   See NRS 200.380; NRS
                205.275; see also Barton v. State, 117 Nev. 686, 692-94, 30 P.3d 1103,
                1107-08 (2001) (holding that this court uses the test from Blockburger v.
                United States, 284 U.S. 299 (1932), to determine whether separate
                offenses exist for double jeopardy purposes), overruled on other grounds by
                Rosas v. State, 122 Nev. 1258, 147 P.3d 1101 (2006). Thus, because the
                offenses of robbery and possession of stolen property constitute separate
                offenses, the charges against Wilcock did not violate double jeopardy.     See

                Jackson v. State, 128 Nev. Adv. Op. 55, 291 P.3d 1274, 1280 (2012) (noting
                that offenses with separate elements are considered separate offenses and
                do not invoke double jeopardy's protection from multiple punishments for
                the "same offense").
                            Lastly, Wilcock claims that he is entitled to a new trial based
                upon the cumulative effect of several trial errors. However, we conclude
                that the only error at trial was the admission of the dynamic text
                dictionary from Wilcock's cellular phone, which we found to be harmless.
                Therefore, we conclude that Wilcock is not entitled to a new trial.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                     42   4-xa—ato
                                                    Parraguirre
                                                                                      J.



                                                 c—D--ti-                 cc: Hon. Douglas W. Herndon, District Judge
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  10
0) I 947A    e